Case 19-01227-5-JNC   Doc 552 Filed 05/23/20 Entered 05/23/20 12:57:26   Page 1 of 3




                 UNITED STATES BANKRUPTCY COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                       GREENVILLE DIVISION

 IN RE:                                    )
                                           )      Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1,               )
 LLC, d/b/a WASHINGTON COUNTY              )      Chapter 11
 HOSPITAL,                                 )
                                           )
             Debtor.                       )
 __________________________________________)
                                           )
 IN RE:                                    )
                                           )
 CAH ACQUISITION COMPANY 7, LLC, )                Case No. 19-01298-5-JNC
 dba PRAGUE COMMUNITY HOSPITAL, )
                                           )      Chapter 11
             Debtor.                       )
 __________________________________________)
                                           )
 IN RE:                                    )
                                           )
 CAH ACQUISITION COMPANY 12, LLC, )               Case No. 19-01697-5-JNC
 dba FAIRFAX COMMUNITY HOSPITAL,)
                                           )      Chapter 11
             Debtor.                       )
 __________________________________________)
                                           )
 IN RE:                                    )
                                           )
 CAH ACQUISITION COMPANY 16, LLC, )               Case No. 19-01227-5-JNC
 dba HASKELL COUNTY COMMUNITY )
 HOSPITAL,                                 )
                                           )      Chapter 11
             Debtor.                       )

    STIPULATION BY THE UNITED STATES DEPARTMENT OF HEALTH
       AND HUMAN SERVICES AND THE TRUSTEE TO EXTENSION
           OF THE ATTESTATION DEADLINE FOR DEBTORS’
                USE OF CERTAIN STIMULUS FUNDS

       The United States Department of Health and Human Services (“DHHS”), by
 Case 19-01227-5-JNC      Doc 552 Filed 05/23/20 Entered 05/23/20 12:57:26      Page 2 of 3




   and through the United States Attorney, together with the Trustee for the Debtors

   in this case hereby agree and stipulate as follows:

1. The Trustee is administering the bankruptcy estates of CAH Acquisition Company 1,

   LLC d/b/a Washington Community Hospital (“Washington”); CAH Acquisition

   Company 7, LLC d/b/a Prague Community Hospital (“Prague”); CAH Acquisition

   Company 12, LLC d/b/a Fairfax Community Hospital (“Fairfax”); and CAH

   Acquisition Company 16, LLC d/b/a Haskell County Community Hospital (“Haskell”)

   (collectively, the “Debtors”).

2. The Trustee, on behalf of the Debtors, has received certain stimulus Provider Relief

   Fund payments through DHHS under the Coronavirus Aid, Relief, and Economic

   Security Act, P.L. 116-136 [HR 748], 134 Stat. 281 (signed into law Mar. 27, 2020)

   (CARES Act), which is administered by DHHS.

3. The Trustee received Fund Payments on April 10, 2020 (“Fund Payments”).

4. DHHS presently requires recipients of Provider Relief Fund stimulus money to

   submit an attestation within 45 days of receipt (the “Attestation Date”).

5. The Trustee, on behalf of the Debtors, desires an extension of 30 days after the

   Attestation Date for the Fund Payments.

6. The Trustee desires to have until June 24, 2020, to submit attestations for the Fund

   Payments. DHHS is preparing and expects to issue a nationwide extension of the

   Attestation Date of at least 30 days and, therefore, as an interim measure, the parties

   hereto agree to stipulate to an extension in this case allowing the Trustee to submit

   attestations by June 24, 2020, for the Fund Payments, unless and to the extent that



                                            -2-
Case 19-01227-5-JNC     Doc 552 Filed 05/23/20 Entered 05/23/20 12:57:26   Page 3 of 3




 such Attestation Date is further extended by future DHHS extensions.

       SO STIPULATED AND AGREED to today, May 22, 2020, by and between the

 Trustee and the United States Department of Health and Human Services, whose

 representatives have signed below.



 ROBERT J. HIGDON, JR.
 United States Attorney

 By: /s/ Lauren A. Golden
 LAUREN A. GOLDEN
 150 Fayetteville Street, Suite 2100
 Raleigh, North Carolina 27601
 Telephone: (919) 856-4870
 Email: lauren.golden@usdoj.gov
 N.C. Bar # 43071


 By: /s/ Michael J. Quinn
 MICHAEL J. QUINN
 Attorney for U.S. Dept. of Justice
 P.O. Box 875, Ben Franklin Station
 Washington, D.C. 20044-0875
 Telephone: (202) 307-0243
 Email: Michael.quinn3@usdoj.gov
 D.C. Bar No. 401376

 Attorneys for DHHS,
 UNITED STATES OF AMERICA


 By: /s/ Thomas W. Waldrep, Jr.
 Trustee and Attorney for Trustee
 Waldrep LLP
 101 S. Stratford Road, Suite 210
 Winston-Salem, NC 27104
 Telephone: (336) 717-1440
 Email: twaldrep@waldrepllp.com
 N.C. State Bar No. 11135




                                         -3-
